Citation Nr: 0635284	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1971 
and from June 1975 to March 1981.  The veteran also served in 
the Air Force Reserve and Air National Guard from August 1971 
to August 1973 and March 1981 to February 1988.

This case comes to the Board of Veterans Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history

The veteran originally submitted his claim for service 
connection for bipolar disorder in November 1991, which the 
RO denied in a February 1992 rating decision.  Subsequently, 
the RO denied the veteran's attempt to reopen his claim in 
the July 2002 rating decision.  This appeal followed.  

In August 2003, the veteran testified at a videoconference 
hearing before the undersigned Veteran's Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
claims folder.  

In a June 2004 decision, the Board reopened the veteran's 
claim and remanded it for further development.  That 
development has been accomplished, and in June 2006 the 
agency of original jurisdiction issued a supplemental 
statement of the case which continued to deny the veteran's 
claim.  


FINDINGS OF FACT

1.  The veteran last served on active duty on March 3, 1981.

2.  The veteran's Service Medical Record includes a January 
26, 1983 medical history report signed by the veteran that 
indicates he had no history of disqualifying physical or 
nervous conditions at that time.

3.  The veteran was first diagnosed with bipolar disorder on 
March 6, 1986.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's bipolar 
disorder is unrelated to his military service.


CONCLUSION OF LAW

Service connection for bipolar disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bipolar disorder.  The Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed 
letters dated October 2001 and November 2004 that to 
establish entitlement to service connection he needed to 
submit evidence that showed:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See p. 6.

The letters also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
Additionally, the October 2001 letter specifically informed 
the veteran of what was required to reopen a previously 
denied claim, including a definition of what constituted new 
and material evidence.  These notices satisfy the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The November 2004 letter also told the veteran to submit 
"any additional evidence to help substantiate your appeal."  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection for bipolar disorder was based on element (3).  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran's hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  
As discussed below, he has submitted numerous documents and 
medical records on his own behalf.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and some of his 
official service personnel file, and has obtained private 
medical records.

The Board notes that in its June 2004 Remand, the AMC was 
directed to obtain service department records defining when 
the veteran served on active duty, active duty for training 
and inactive duty for training.  The Board has reviewed the 
records provided and has found that the exact dates the 
veteran served on active duty or inactive duty for training 
cannot be determined from them, but has determined when the 
veteran served on active duty.  The AMC also obtained Social 
Security Administration (SSA) records that pertain to the 
veteran's medical condition, and arranged for an appropriate 
medical provider to review the veteran's claims folder.  
The Board finds that the AMC has complied with the remand 
instructions to the extent possible.  

The veteran has been accorded several VA examinations since 
1992, including December 2001 and June 2006.  The Board 
notes, however, that the crux of the issue before the Board 
in this claim is the condition of the veteran between 1989 
and 1992.  Medical records from that period provide the basis 
for the decision in this matter, and an examination which 
provides the current state of the veteran's condition is 
irrelevant to the issue at hand.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the introduction, the veteran appeared before the 
undersigned VLJ in August 2003, and presented evidence in 
support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  



Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006).

Active duty for training includes full-time duty performed by 
members of the National Guard of any State.  38 C.F.R. 
§ 3.6(c)(3) (2006).

Inactive duty for training includes duty other than full-time 
duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4) (2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - psychoses

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
active duty year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Analysis

The veteran seeks service connection for bipolar disorder, 
which he contends was caused by a psychic injury which was 
incurred while he was on active duty.  Specifically, the 
veteran contends that his bipolar disorder dates back to a 
period between 1976 and 1978 when he was assigned to the 
Pentagon.  The veteran states that he was assigned to assist 
in the production of a study regarding armed forces reserve 
and National Guard spending.  He claims that the study "blew 
the whistle on guard and reserve component compensation waste 
and abuses."  See December 2002 VA Form 9.  He further 
contends that he suffered reprisals as a result of the study 
and that the stress of responding to those reprisals 
"triggered" his bipolar disorder.   See also a recent 
statement from the veteran dated June 15, 2006.

As noted above, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The Board will address each of these in turn.

The record clearly establishes that the veteran suffers from 
a mental disorder.  
The most recent VA psychiatric examination, in June 2006, 
diagnosed bipolar disorder, which appears to be congruent 
with other competent medical evidence of record.  Thus, 
element (1) is satisfied.

With regard to element (2), Hickson requires proof of an in-
service injury or disease.  The Board will address each 
separately.  

As noted above, the veteran has ascribed his current mental 
disorder to events which transpired at the Pentagon in the 
late 1970s.  The Board has carefully reviewed the record 
pertaining to that period of active duty.  [A review of 
records pertaining to the veteran's first period of active 
duty, from 1967 to 1971, shows nothing suggestive of mental 
illness, and the veteran does not so contend.]   

Official records indicate that an order dated June 1, 1975 
indicates that the veteran, then an officer in the United 
States Air Force Reserve, was ordered to "extended active 
duty for a period of 48 months unless sooner relieved."  The 
record indicates that he served in such capacity until March 
3, 1981, a period of approximately 70 months.  The record 
also contains letters dated in early 1981 from some of the 
veteran's former commanding officers and acquaintances 
indicating that they supported his attempts to continue on 
extended active duty.  The veteran's date of rank for Major 
was February 9, 1974, and his date of rank for Lieutenant 
Colonel (Lt. Col.) was October 1, 1985.

The veteran's SMRs do not contain evidence that the veteran 
suffered from any mental disorder while on active duty, and 
there is no other medical evidence of record that indicates 
the veteran suffered from any mental disorder during the time 
he was on active duty.  Additionally, in a medical history 
prepared by and signed by the veteran on January 23, 1983, 
over one year after his extended period of active duty which 
ended in March 1981, no indication was made of any abnormal 
mental or physical condition.  The only evidence of record 
that indicates the veteran suffered from any mental disorder 
while on active duty is in the form of several recent 
statements made by the veteran in connection with claim for 
VA benefits.  

Essentially, the veteran appears to contend that he had a 
bipolar disorder during service that had not yet manifested; 
that it was lurking and needed only the stress of alleged 
reprisals for whisteblowing to "trigger" it.  The Board 
addresses this contention in greater detail below.  However, 
to the extent that the veteran states that bipolar disorder 
existed while he was on active duty, or within the one year 
presumptive period after active duty, it is now well-settled 
that lay persons without medical training are not competent 
to comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion is entitled to the effect 
that he suffered from a psychiatric disease during his active 
duty service is entitled to no weight of probative value.

In short, there is no competent medical evidence of record, 
to include SMRs and post-service records, which established 
the existence of a psychiatric disability during active duty 
or within the one year presumptive period thereafter.  Not 
only are the SMRs during the veteran's periods of active duty 
pertinently negative, but he was able to perform more than 
acceptably while once again a Reserve officer in the early 
1980's, to include being promoted to Lt. Col. In 1985.  It 
appears that a psychiatric problem initially surfaced in 
early 1986, which ultimately led to the veteran's separation 
from the Air Force reserves.  Prior to that time, there is 
absolutely no evidence of psychiatric problems.  

Thus, the Board finds that the preponderance of the evidence 
shows that the veteran did not suffer from a psychiatric 
disease, specifically bipolar disorder, during his active 
duty service.

With regard to the veteran's contention that he suffered a 
psychic injury while on active duty during the late 1970s and 
that his bipolar disorder resulted from that injury years 
after the fact, the evidence is similarly lacking.  

The veteran contends that he was involuntarily separated from 
active duty after he "blew the whistle" exposing fraud, 
waste and abuse in the reserve and National Guard system.  
His active duty ended, he contends, because Air Force 
officials took steps to ensure he was not promoted or allowed 
to serve on active duty again.  

The Board finds that the veteran is not credible and that the 
evidence of record (to include his 1985 promotion to Lt. 
Col.) does not bear out the veteran's contentions.

The report that the veteran refers to is entitled "Reserve 
Compensation System Study" dated June 30, 1978.  The Board 
notes that the veteran is listed as one of 28 professional 
staff in the study group.  He was the junior of two Air 
National Guard (ANG) officers on the professional staff.  
There is no indication in the record, aside from the 
veteran's own statements, that this report, or any side 
documents that the veteran may have produced on his own, were 
not badly received by those in authority.   

The veteran contends that as a result of the report he 
contributed to, he was subjected to "harsh" reprisals."  
The veteran specifically describes the reprisals he suffered 
were:

Downgrading of his 1978 Officer Effectiveness 
Reports (OER);
Involuntary separation from active duty in August 
1980; 
Assignment to a bogus billet from July 1978 to 
August 1980; 
Exile to the "non-participating" standby reserve; 
three questionable OERs for periods ending 30 June 
1979, 1980 and 3 March 1981; Multiple passovers for 
Lt. Colonel; 
Denials to attend service schools and courses; 
Involuntary separation from Ready Reserve in 
February 1988; 
Involuntary retirement at age 60 as a Lt. Colonel.
See copy of Court of Claims complaint, received by 
VA August 13, 2002, p. 12.  

The Board notes that the copy of the complaint in the record 
does not indicate that it was ever filed.  Indeed, there is 
nothing in the record that indicates the veteran has ever 
received a judgment from a court of competent jurisdiction 
pertaining to his contention that he was a "whistleblower" 
or that he was wrongly treated by the Air Force.  

Additionally, the Board notes that the last two alleged 
"reprisals", separation and retirement from the Air Force 
reserve, occurred after the veteran was diagnosed with 
bipolar disorder (and according to the official records were 
caused by the veteran's 1986 diagnosis of bipolar disorder).  
These actions obviously could not have been a "trigger" of 
his 1986 bipolar disorder diagnosis as the veteran has 
suggested.

The crux of the "stressors" the describes are that his OERs 
were unwarranted; he was not promoted to Lieutenant Colonel 
as quickly as he thought he was entitled to be; and that he 
was involuntarily forced out of active duty, all in reprisal 
for his claimed whistleblowing.  

The Board first notes that the veteran's OERs are not as 
negative as veteran portrays.  The OER for the period 
September 30 1976 to December 31 1977 was signed by two 
civilian officials at the Department of Defense (DOD), and a 
military officer in the Wisconsin ANG.  The military officer 
did not concur with the assessment of the DOD civilian 
raters.  The OER for the period January 1, 1978 to June 30, 
1978, was signed by three civilian DOD raters.  The remaining 
OERs for the periods 1973, 1974, July 1, 1978 to June 30 
1979, July 1, 1979 to June 30, and 1980, were all signed by 
military officers.  Therein, it appears, lies the difference.

Comparing all of the OERs from 1973 through 1980, the Board 
notes the following promotion ratings:

		1973			Outstanding
		1974			Outstanding (but not superior)
		1976			third block from the highest rating 
(new format)
		1977			not marked
1978 	second block from the highest rating 
(civilians and ANG officer)
		1978 (Jan. to June)	highest block (DOD civilians)
		1979			second block from the highest rating
		1980			second block from the highest rating
		1981			second block from the highest 
rating.

The Board finds that the evidence shows that the veteran's 
OERs are relatively consistent during his active duty period.  
He achieved somewhat higher OERs prior to his being recalled 
to active duty in 1975; it is conceivable that those OERs 
from 1973-4 were factors in his being so recalled.  Once on 
active duty, particularly when assigned to the Pentagon, it 
is conceivable that the standards were tougher than in the 
reserves.  

Significantly, the veteran's OERs after the production of the 
report were consistent with what they had been prior to the 
report.  The primary difference is that the military raters 
rated lower than the civilian raters.  In any event, none of 
the ratings are indicative of poor performance.  
Additionally, there is no evidence that the veteran ever 
contested or appealed any OER rating to a higher authority.

With regard to how the veteran's active duty ended, the 
evidence makes clear that the veteran's original orders were 
for a period not to exceed 48 months, beginning in June 1975.  
Thus, the veteran served on active duty almost two years 
beyond what his orders provided.  That is, he served longer 
than he had any right to expect in 1975.  The veteran 
evidently wished to serve still longer.  He submitted letters 
and endorsements from associates who supported his request to 
extend his active duty, but his request was not granted.

The Board is in no position to speculate about the reasons 
for the veteran's active duty coming to an end, other than 
the obvious reason: that it was a temporary, non-career 
position to begin with.  Crucially, aside from the veteran's 
own uncorroborated statements, the Board finds that there is 
no evidence of reprisal, no evidence of a grand conspiracy 
and no evidence that the veteran was subjected to anything 
more than the end of his original limited appointment to 
active duty.  

Further, it is noted that the veteran was retained in the Air 
Force Reserves and ANG after his extended active duty ended 
in 1981, evidently with success until he was diagnosed with 
psychiatric problems in 1986.  He was in fact promoted to Lt. 
Col. on October 1, 1985.

In sum, the only evidence of reprisals are the statements of 
the veteran.  
There are numerous, often long and wide-ranging, documents 
submitted by the veteran that were addressed to various 
members of Congress, former secretaries of Defense, and 
others, detailing his views on the reprisals he suffered.  
[There is nothing in the record that indicates any of these 
officials took any action on behalf of the veteran.]    

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  The veteran's statements as to his 
bipolar disorder being caused by events occurring during 
active duty service are self-serving, as is to be expected in 
connection with claims, and such statements are not 
inherently suspect.  However, the Board may properly consider 
the personal interest a claimant has in his own case.  See 
Pond v. West, 12 Vet.App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  Here, in light of all of the 
evidence, the Board concludes that the veteran's statements 
are entitled to no probative value.

Nothing in the record, aside from the veteran's own 
statements, suggests that the veteran was adversely impacted 
in any way because he wrote, or was otherwise involved in, 
the report.  The veteran was one of 28 officers and enlisted 
personnel who were the professional staff assembled to 
produce the report.  There is nothing in the report that 
credits the veteran as a primary author, contributor or 
otherwise is distinguished among the staff.  There is nothing 
in the record that indicates the report caused the shock 
waves within the Pentagon or any branch of the military when 
it was issued as the veteran described.  In short, there is 
nothing in the record to indicate that anyone, including the 
veteran, was singled out because they participated in 
drafting the report.  It is not surprising that there is no 
evidence that none of the numerous public officials who may 
have received the veteran's communications took his 
allegations seriously.  Similarly, the Board does not find 
the veteran's contentions to be credible.

The Board additionally observes that no medical professional 
has endorsed the veteran's view that the purported reprisals 
in the late 1970s constituted some sort of psychic insult.  

In sum, a preponderance of the evidence establishes that the 
veteran did not suffer a psychic injury in service.  As noted 
above, he is not qualified to make a medical evaluation or 
give an opinion to that effect.  See Espiritu, supra.  Nor is 
there any credible medical evidence of record that 
substantiates this second prong of the Hickson requirements.  
The claim fails on this basis.

With regard to Hickson element (3), medical evidence of a 
nexus between an in-service injury and current disability, 
there is evidence in the veteran's favor.  This evidence is 
of little probative value.  Specifically, the June 2006 VA 
examiner concluded as follows: 

The patient's C-file was reviewed.  In regards to 
when his bipolar disorder first manifested to a 
compensable degree, this examiner has no expertise 
in assessing compensation.  Based on the 
information of records, it is in my opinion, as 
likely as not that his bipolar disorder was 
precipitated by his active duty military service.

This opinion is of little probative value because it is 
obviously based on the veteran's history of events.  A review 
of the file cannot yield any indication of problems in 
service because there is no such indication.  The only 
support for the examiner's conclusion is found in the 
veteran's own statements.  As is described above, the Board 
has found those contentions to be incredible.  Thus, the 
examiner's opinion is based on incredible and unproven events 
and circumstances.

The Board finds that the probative value of the medical 
evidence which relies on the veteran's statements is of the 
same probative value as the veteran's lay statements, that 
is, nil.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The claim 
also fails on this basis.  

The Board wishes to be clear that it is not saying that the 
veteran has deliberately falsified his history.  Rather, it 
appears that the veteran is profoundly mentally ill, and his 
perception of what occurred on active duty appears to be 
filtered through his current mental illness.  The Board 
places far greater weight of probative value on the 
contemporaneous records, to include his own 1983 report of no 
problems, than it does on his current recollections.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  The contemporaneous evidence, including 
official records, shows that the veteran had a most 
commendable career as an Air Force reserve officer, 
unfortunately shortened by the diagnosis of bipolar disorder 
in 1986.  These same records so not show that the bipolar 
disorder was the product of his experiences on active duty 
ending in 1981.

Conclusion

For the reasons set forth above, the Board finds that a 
preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's bipolar disorder is 
unrelated to his military service.  Thus, service connection 
for bipolar disorder is not warranted.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


